BOLIN, Judge.
By this action B. Allen Temple seeks to recover for personal injuries and damage to his pickup truck allegedly caused by the negligence of L. L. Goebel in driving his Chevrolet car to the left directly in front of Temple at a street intersection in Min-den, Louisiana. Goebel answered denying negligence, alternatively pleading contributory negligence against Temple, and reconvened seeking to recover for his personal injuries as well as damage to his automobile. For reasons dictated into the record the trial judge concluded the accident was caused solely by the negligence of Goebel. From judgment in favor of Temple against Goebel for $341.26 for damage to his truck but rejecting all other demands, Goebel appeals. We affirm the ruling of the lower court.
The accident occurred where four streets converge, forming an irregular shaped intersection. The traffic is controlled by multiple overhead electric signal lights. Prior to the accident Temple had stopped his truck facing north, waiting for a traffic light to turn from red to green. Goebel was on the opposite side of the same light, second in line behind another car, facing south, likewise stopped and waiting for the light to turn from red to green. There were no protective arrows for left-turning motorists on this light and it turned from red to green at the same time for both north and southbound traffic. As the light turned to green Temple proceeded to drive his truck north in low *437gear. At approximately the same time Goebel and the car in front of him began moving south into the intersection. The lead car made a successful left turn and proceeded east and Goebel was negotiating a left turn when the Temple truck struck the right rear side of his car before he could clear the intersection.
While there is some conflict in the evidence, we find Goebel gave no signal indicating his intention to turn left. We further find Temple was proceeding straight through the intersection pursuant to a green light, at a reasonable rate of speed, and had entered the intersection at approximately the same time as the vehicle ahead of Goebel.
The lower court found that Goebel’s act of turning left in front of oncoming traffic in the manner in which he did was the sole cause of the accident and we agree. Since plaintiff has neither appealed nor answered the appeal and Goebel has not questioned the amount of the award, the judgment is affirmed at appellant’s cost.